[a1045creditliquidity001.jpg]
CONFIDENTIAL & PROPRIETARY EXECUTION VERSION This company is the general partner
of Apollo Credit Liquidity Fund, L.P. and earns the “carried interest” on CLF
profits. Apollo Credit Liquidity Advisors, L.P. Third Amended and Restated
Limited Partnership Agreement Dated January 12, 2011 and made effective as of
July 14, 2009 THE TRANSFER OF THE PARTNERSHIP INTERESTS DESCRIBED IN THIS
AGREEMENT IS RESTRICTED AS DESCRIBED HEREIN.



--------------------------------------------------------------------------------



 
[a1045creditliquidity002.jpg]
TABLE OF CONTENTS Page ARTICLE 1 DEFINITIONS
............................................................................................................1
ARTICLE 2 FORMATION AND ORGANIZATION
....................................................................5 Section
2.1 Formation
...........................................................................................................5
Section 2.2 Name
..................................................................................................................5
Section 2.3 Offices
................................................................................................................5
Section 2.4 Term of the Partnership
.....................................................................................5
Section 2.5 Purpose of the Partnership
.................................................................................6
Section 2.6 Actions by the Partnership
.................................................................................6
Section 2.7 Admission of Limited Partners
..........................................................................6
ARTICLE 3 CAPITAL
....................................................................................................................6
Section 3.1 Contributions to Capital
.....................................................................................6
Section 3.2 Rights of Partners in Capital
..............................................................................7
Section 3.3 Capital Accounts
................................................................................................8
Section 3.4 Allocation of Profit and Loss
.............................................................................8
Section 3.5 Tax Allocations
................................................................................................10
Section 3.6 Reserves; Adjustments for Certain Future Events
...........................................10 Section 3.7 Finality and Binding
Effect of General Partner’s Determinations ...................11 ARTICLE 4
DISTRIBUTIONS
....................................................................................................11
Section 4.1 Distributions
.....................................................................................................11
Section 4.2 Withholding of Certain Amounts
.....................................................................12 Section
4.3 Limitation on Distributions
..............................................................................12
ARTICLE 5 MANAGEMENT
......................................................................................................13
Section 5.1 Rights and Powers of the General Partner
.......................................................13 Section 5.2 Delegation
of Duties
........................................................................................13
Section 5.3 Transactions with Affiliates
.............................................................................14
Section 5.4 Expenses
..........................................................................................................15
Section 5.5 Rights of Limited Partners
...............................................................................15
Section 5.6 Other Activities of Partners
.............................................................................15
Section 5.7 Duty of Care; Indemnification
.........................................................................15
ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS
.........................................17 Section 6.1 Admission of Additional
Limited Partners; Effect on Points ..........................17 Section 6.2
Admission of Additional General Partner and Transfer
..................................18 Section 6.3 Transfer of Interests of
Limited Partners .........................................................18
Section 6.4 Withdrawal of Partners
....................................................................................19
Section 6.5 Pledges
.............................................................................................................20



--------------------------------------------------------------------------------



 
[a1045creditliquidity003.jpg]
ARTICLE 7 POINTS
.....................................................................................................................21
Section 7.1 Allocation of Points
.........................................................................................21
Section 7.2 Effect of Withdrawal on Points
........................................................................22
ARTICLE 8 DISSOLUTION AND LIQUIDATION
...................................................................22 Section
8.1 Dissolution and Liquidation of Partnership
.....................................................22 ARTICLE 9 GENERAL
PROVISIONS
.......................................................................................23
Section 9.1 Amendment of this Agreement
........................................................................23
Section 9.2 Special Power-of-Attorney
..............................................................................23
Section 9.3 Notices
.............................................................................................................25
Section 9.4 Agreement Binding Upon Successors and Assigns
.........................................25 Section 9.5 Merger, Consolidation,
etc.
..............................................................................25
Section 9.6 Governing Law
................................................................................................26
Section 9.7 Termination of Right of Action
.......................................................................26
Section 9.8 Confidentiality
.................................................................................................26
Section 9.9 Not for Benefit of Creditors
.............................................................................27
Section 9.10 Consents
...........................................................................................................27
Section 9.11 Reports
.............................................................................................................27
Section 9.12 Filings
..............................................................................................................27
Section 9.13 Miscellaneous
..................................................................................................27



--------------------------------------------------------------------------------



 
[a1045creditliquidity004.jpg]
APOLLO CREDIT LIQUIDITY ADVISORS, L.P. A Delaware Limited Partnership THIRD
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT THIRD AMENDED AND RESTATED
LIMITED PARTNERSHIP AGREEMENT of APOLLO CREDIT LIQUIDITY ADVISORS, L.P. (the
“Partnership”) by and among Apollo Credit Liquidity Capital Management, LLC, a
Delaware limited liability company, as the sole general partner (the “General
Partner”), and the persons whose names and addresses are set forth in the
Schedule of Partners under the caption “Limited Partners” as the limited
partners is dated January 12, 2011 and made effective as of July 14, 2009 (the
“Agreement”). W I T N E S S E T H : WHEREAS, on September 18, 2007, Apollo
Credit Liquidity Capital Management, LLC filed with the Secretary of State of
the State of Delaware a Certificate of Limited Partnership to form Apollo Credit
Liquidity Advisors, L.P. as a limited partnership under the Delaware Revised
Uniform Limited Partnership Act, pursuant to an agreement among Apollo Credit
Liquidity Capital Management, LLC, as sole general partner, and Apollo Principal
Holdings II, L.P. as initial limited partner (the “Original Agreement”);
WHEREAS, on June 4, 2008, Apollo Credit Liquidity Capital Management, LLC filed
with the Secretary of State of the State of Delaware a Certificate of Amendment
to Certificate of Limited Partnership to reflect the change in the business
address of Apollo Credit Liquidity Capital Management, LLC; WHEREAS, the parties
amended and restated the Original Agreement in its entirety as of July 14, 2009
(the “Amended Agreement”); WHEREAS, the parties amended and restated the Amended
Agreement in its entirety as of July 14, 2009 (the “Second Amended Agreement”);
and WHEREAS, the parties wish to amend and restate the Second Amended Agreement
in its entirety to make certain modifications thereto. NOW, THEREFORE, the
parties hereby agree as follows: ARTICLE 1 DEFINITIONS “Act” means the Delaware
Revised Uniform Limited Partnership Act, as in effect on the date hereof and as
amended from time to time, or any successor law.



--------------------------------------------------------------------------------



 
[a1045creditliquidity005.jpg]
2 “Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
“Agreement” means this Third Amended and Restated Limited Partnership Agreement,
as amended or supplemented from time to time. “APH” means Apollo Principal
Holdings II, L.P. (or its assignees or transferees). “Capital Account” means
with respect to each Partner the capital account established and maintained on
behalf of such Partner as described in Section 3.3. “Carried Interest
Distributions” has the meaning ascribed to that term in the Fund LP Agreement.
“Certificate” means the Certificate of Limited Partnership of the Partnership as
amended on June 4, 2008 and any further amendments thereto as filed with the
office of the Secretary of State of the State of Delaware. “Clawback Amount”
means any amount of Carried Interest Distributions received by the Partnership
and required, under the Fund LP Agreement, to be returned to the Fund, including
either or both of (i) a Clawback Amount, as defined in the Fund LP Agreement
and, (ii) any amount of Carried Interest Distributions required to be returned
to the Fund pursuant to section 6.3 of the Fund LP Agreement. “Clawback Share”
has the meaning ascribed to that term in Section 3.1(e). “CLF Limited Partner”
means a Limited Partner employed by Apollo Global Management, LLC or one of its
Affiliates whom the General Partner has determined to be a member of the
day-to-day investment management team for the Fund and designated as such in the
documentation admitting such Limited Partner to the Partnership. “CM Executive
Carry” means Apollo Credit Liquidity CM Executive Carry, L.P. “Code” means the
United States Internal Revenue Code of 1986, as amended and as hereafter
amended, or any successor law. “Confidential Information” means information that
has not been made publicly available by or with the permission of the General
Partner and that is obtained or learned by a Limited Partner as a result of or
in connection with such Partner’s association with the Partnership or any of its
Affiliates concerning the business, affairs or activities of the Partnership,
any of its Affiliates or any of the Portfolio Investments, including, without
limitation, models, codes, client information (including client identity and
contacts, client lists, client financial or personal information), financial
data, know-how, computer software and related documentation, trade secrets, and
other forms of sensitive or valuable non-public information obtained or learned
by the Limited Partner as a result of such Limited Partner’s participation in
the Partnership. For the avoidance of doubt, Confidential Information does not
include information concerning non- proprietary business or investment
practices, methods or relationships customarily employed or entered into by
comparable business enterprises.



--------------------------------------------------------------------------------



 
[a1045creditliquidity006.jpg]
3 “Covered Person” has the meaning ascribed to that term in Section 5.7. “DEUCC”
has the meaning ascribed to that term in Section 6.5(b). “Excess Points” has the
meaning ascribed to that term in Section 7.1(a). “FC Loss” means, with respect
to any Fiscal Year, the portion of any Losses and any Portfolio Investment Loss
allocable to the Partnership, but only to the extent such allocation is made by
the Fund to the Partnership in proportion to the Partnership’s capital
contribution to the Fund, as determined pursuant to the Fund LP Agreement. “FC
Profit” means, with respect to any Fiscal Year, the portion of any Profit and
any Portfolio Investment Gain allocable to the Partnership, but only to the
extent such allocation is made by the Fund to the Partnership in proportion to
the Partnership’s capital contribution to the Fund, as determined pursuant to
the Fund LP Agreement. “FC Share” means a share of the FC Profit or FC Loss with
respect to the Fund. The aggregate number of FC Shares shall be equal to the
dollar amount of the Partnership’s capital commitment to the Fund. “Final
Adjudication” has the meaning ascribed to that term in Section 5.7. “Fiscal
Year” means, with respect to a year, the period commencing on January 1 of such
year and ending on December 31 of such year (or on the date of a final
distribution pursuant to Section 8.1(a)), unless the General Partner shall elect
another fiscal year for the Partnership which is a permissible taxable year
under the Code. “Fund” means Apollo Credit Liquidity Fund, L.P. “Fund General
Partner” means the Partnership in its capacity as a general partner of the Fund
pursuant to the Fund LP Agreement. “Fund LP Agreement” means the second amended
and restated agreement of limited partnership of the Fund, as amended from time
to time. “General Partner” means Apollo Credit Liquidity Capital Management,
LLC, a Delaware limited liability company, in its capacity as general partner of
the Partnership or any successor to the business of the General Partner in its
capacity as general partner of the Partnership. “Limited Partner” means any
Person admitted as a limited partner to the Partnership in accordance with this
Agreement, until such Person withdraws entirely as a limited partner of the
Partnership, in its capacity as a limited partner of the Partnership. “Losses”
has the meaning ascribed to that term in the Fund LP Agreement. “Management
Company” has the meaning ascribed to that term in the Fund LP Agreement.



--------------------------------------------------------------------------------



 
[a1045creditliquidity007.jpg]
4 “Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership, adjusted to exclude (i) any FC Profit or FC Loss and (ii) the
effect of any reorganization, restructuring or other capital transaction
proceeds derived by the Partnership. To the extent derived from the Fund, any
items of income, gain, loss, deduction and credit shall be determined in
accordance with the same accounting policies, principles and procedures
applicable to the determination by the Fund, and any items not derived from the
Fund shall be determined in accordance with the accounting policies, principles
and procedures used by the Partnership for United States federal income tax
purposes. “Operating Profit” means, with respect to any Fiscal Year, any net
income of the Partnership, adjusted to exclude (i) any FC Profit or FC Loss and
(ii) the effect of any reorganization, restructuring or other capital
transaction proceeds derived by the Partnership. To the extent derived from the
Fund, any items of income, gain, loss, deduction and credit shall be determined
in accordance with the same accounting policies, principles and procedures
applicable to the determination by the Fund, and any items not derived from the
Fund shall be determined in accordance with the accounting policies, principles
and procedures used by the Partnership for United States federal income tax
purposes. “Partner” means the General Partner and any of the Limited Partners
and “Partners” means the General Partner and all of the Limited Partners.
“Partnership” means the limited partnership continued pursuant to this
Agreement. “PE Limited Partner” means a Limited Partner employed by Apollo
Global Management, LLC or one of its Affiliates whom the General Partner has
determined to be a private equity professional and designated as such in the
documentation admitting such Limited Partner to the Partnership. “Person” means
any individual, partnership, corporation, limited liability company, joint
venture, joint stock company, unincorporated organization or association, trust
(including the trustees thereof, in their capacity as such), government,
governmental agency, political subdivision of any government, or other entity.
“Point” has the meaning ascribed to that term in Section 7.1(a). “Portfolio
Investment” has the meaning ascribed to that term in the Fund LP Agreement.
“Portfolio Investment Gain” has the meaning ascribed to that term in the Fund LP
Agreement. “Portfolio Investment Loss” has the meaning ascribed to that term in
the Fund LP Agreement. “Profit” has the meaning ascribed to that term in the
Fund LP Agreement. “Schedule of Partners” means a schedule to be maintained by
the General Partner showing the following information with respect to each
Partner: name, address, date of admission and withdrawal, required capital
contribution (if any), and FC Share (if any).



--------------------------------------------------------------------------------



 
[a1045creditliquidity008.jpg]
5 “Transfer” means any direct or indirect sale, exchange, transfer, assignment
or other disposition by a Partner of any or all of such Partner’s interest in
the Partnership (whether respecting, for example, economic rights only or all
the rights associated with the interest) to another Person, whether voluntary or
involuntary. “Treasury Regulations” means the regulations promulgated under the
Code. ARTICLE 2 FORMATION AND ORGANIZATION Section 2.1 Formation The Partnership
was formed and is hereby continued as a limited partnership under and pursuant
to the Act. The Certificate was filed on September 18, 2007 and amended on June
4, 2008. The General Partner shall execute, acknowledge and file any amendments
to the Certificate as may be required by the Act and any other instruments,
documents and certificates which, in the opinion of the Partnership’s legal
counsel, may from time to time be required by the laws of the United States of
America, the State of Delaware or any other jurisdiction in which the
Partnership shall determine to do business, or any political subdivision or
agency thereof, or which such legal counsel may deem necessary or appropriate to
effectuate, implement and continue the valid and subsisting existence and
business of the Partnership. Section 2.2 Name The name of the Partnership shall
be “Apollo Credit Liquidity Advisors, L.P.” or such other name as the General
Partner may hereafter adopt upon causing an appropriate amendment to be made to
this Agreement and to the Certificate to be filed in accordance with the Act.
Promptly thereafter, the General Partner shall send notice thereof to each
Limited Partner. Section 2.3 Offices (a) The Partnership shall maintain its
principal office, and may maintain one or more additional offices, at such place
or places as the General Partner may from time to time determine. (b) The
General Partner shall arrange for the Partnership to have and maintain in the
State of Delaware, at the expense of the Partnership, a registered office and
registered agent for service of process on the Partnership as required by the
Act. Section 2.4 Term of the Partnership (a) The term of the Partnership shall
continue until the first to occur of the following: (i) any date on which the
General Partner shall elect to dissolve the Partnership; or



--------------------------------------------------------------------------------



 
[a1045creditliquidity009.jpg]
6 (ii) the entry of a decree of judicial dissolution under section 17-802 of the
Act. (b) The parties agree that irreparable damage would be done to the goodwill
and reputation of the Partners if any Limited Partner should bring an action to
dissolve the Partnership. Care has been taken in this Agreement to provide for
fair and just payment in liquidation of the interests of all Partners.
Accordingly, to the fullest extent permitted by law, each Limited Partner hereby
waives and renounces its right to such a decree of dissolution or to seek the
appointment of a liquidator for the Partnership, except as provided herein.
Section 2.5 Purpose of the Partnership The principal purpose of the Partnership
is to act as the general partner of the Fund pursuant to the Fund LP Agreement
and to undertake such related and incidental activities and execute and deliver
such related documents necessary or incidental thereto. The purpose of the
Partnership shall be limited to serving as a general partner of direct
investment funds, including any of their Affiliates, and the provision of
investment management and advisory services. Section 2.6 Actions by the
Partnership The Partnership may execute, deliver and perform, and the General
Partner may execute and deliver, all contracts, agreements and other
undertakings, and engage in all activities and transactions as may in the
opinion of the General Partner be necessary or advisable to carry out the
objects and purposes of the Partnership, without the approval of any Limited
Partner. Section 2.7 Admission of Limited Partners On the date hereof, the
Persons whose names are set forth in the Schedule of Partners under the caption
“Limited Partners” shall be admitted to the Partnership or shall continue, as
the case may be, as limited partners of the Partnership upon their execution of
a counterpart of this Agreement or such other instrument evidencing, to the
satisfaction of the General Partner, such Limited Partner’s intent to become a
Partner. ARTICLE 3 CAPITAL Section 3.1 Contributions to Capital (a) Any required
contribution of a Limited Partner to the capital of the Partnership shall be as
set forth in the Schedule of Partners. Contributions to the capital of the
Partnership shall be made as of the date of admission of such Limited Partner as
a limited partner of the Partnership and as of each such other date as may be
specified by the General Partner. Except as otherwise permitted by the General
Partner, all contributions to the capital of the Partnership by each Limited
Partner shall be payable exclusively in cash.



--------------------------------------------------------------------------------



 
[a1045creditliquidity010.jpg]
7 (b) The General Partner shall make capital contributions from time to time to
the extent necessary to ensure that the Partnership meets its obligations to
make contributions of capital to the Fund. (c) No Partner shall be obligated,
nor shall any Partner have any right, to make any contribution to the capital of
the Partnership other than as specified in this Section 3.1 or Section 4.2(a).
No Limited Partner shall be obligated to restore any deficit balance in its
Capital Account. (d) To the extent, if any, that it is determined that the
Partnership, as the Fund General Partner, is required to pay a Clawback Amount
to the Fund, each Partner, and each former Partner, shall be required to
participate in such payment and contribute to the Partnership an amount equal to
such Partner’s (or former Partner’s) Clawback Share of any Clawback Amount, but
not in any event in excess of the cumulative amount theretofore distributed to
such Partner, or former Partner, with respect to the Operating Profit
attributable to the Fund. To the extent, if any, that it is determined that the
Partnership is required pursuant to section 6.3 of the Fund LP Agreement, or
otherwise, to pay to the Fund any amount representing distributions of the Fund
other than Carried Interest Distributions, each Partner having an FC Share shall
be required to participate in such payment and contribute to the Partnership an
amount equal to such Partner’s pro rata share of any such amount, but not in any
event in excess of the cumulative amount theretofore distributed to such Partner
with respect to the Profit attributable to the Fund. (e) A Partner’s (or former
Partner’s) “Clawback Share” of any Clawback Amount shall be calculated as
follows: (i) to the extent that such Clawback Amount does not exceed the most
recent cash distribution by the Partnership representing Operating Profit
attributable to the Fund (each such distribution, a “Carry Distribution” and the
most recent Carry Distribution, the “Latest Carry Distribution”) as of the time
of calculating such Clawback Amount, a portion of such Clawback Amount equal to
(A) the amount of the Latest Carry Distribution distributed to such Partner (or
former Partner), divided by (B) the total amount of the Latest Carry
Distribution; and (ii) to the extent that the Clawback Amount exceeds the Latest
Carry Distribution, the excess shall be applied successively to each immediately
preceding Carry Distribution until the entire Clawback Amount has been satisfied
and borne with respect to each such Carry Distribution by those Partners (and
former Partners) to whom such Carry Distribution was made in the same manner as
provided in Section 3.1(e)(i). Section 3.2 Rights of Partners in Capital (a) No
Partner shall be entitled to interest on its capital contributions to the
Partnership. (b) No Partner shall have the right to distributions or the return
of any contribution to the capital of the Partnership except (i) for
distributions in accordance with Section 4.1 or Section 6.4, or (ii) upon
dissolution of the Partnership. The entitlement to any such return at such time
shall be limited to the value of the Capital Account of the Partner. The General
Partner shall not be liable for the return of any such amounts.



--------------------------------------------------------------------------------



 
[a1045creditliquidity011.jpg]
8 Section 3.3 Capital Accounts (a) The Partnership shall maintain for each
Partner a separate Capital Account. (b) Each Partner’s Capital Account shall
have an initial balance equal to the amount of any cash and the net value of any
securities or other property constituting such Partner’s initial contribution to
the capital of the Partnership. (c) Each Partner’s Capital Account shall be
increased by the sum of: (i) the amount of cash and the net value of any
securities or other property constituting additional contributions by such
Partner to the capital of the Partnership permitted pursuant to Section 3.1,
plus (ii) the portion of any FC Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus (iii) the portion of any Operating Profit
allocated to such Partner’s Capital Account pursuant to Section 3.4, plus (iv)
such Partner’s allocable share of any decreases in any reserves recorded by the
Partnership pursuant to Section 3.6, to the extent the General Partner
determines that, pursuant to any provision of this Agreement, such item is to be
credited to such Partner’s Capital Account on a basis which is not in accordance
with the current respective Points of all Partners. (d) Each Partner’s Capital
Account shall be reduced by the sum of (without duplication): (i) the portion of
any FC Loss allocated to such Partner’s Capital Account pursuant to Section 3.4,
plus (ii) the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4, plus (iii) the amount of any cash and the net
value of any property distributed to such Partner pursuant to Section 4.1,
Section 6.4 or Section 8.1 including any amount deducted pursuant to Section 4.2
or Section 5.4 from any such amount distributed, plus (iv) any withholding taxes
or other items payable by the Partnership and allocated to such Partner pursuant
to Section 5.4(b), any increases in any reserves recorded by the Partnership
pursuant to Section 3.6, to the extent the General Partner determines that,
pursuant to any provision of this Agreement, such item is to be charged to such
Partner’s Capital Account on a basis which is not in accordance with the current
respective Points of all Partners. Section 3.4 Allocation of Profit and Loss (a)
Allocations of Profit. FC Profit and Operating Profit for any Fiscal Year shall
be allocated to the Partners:



--------------------------------------------------------------------------------



 
[a1045creditliquidity012.jpg]
9 (i) first, to Partners to which FC Loss and Operating Loss previously have
been allocated pursuant to Section 3.4(b), to the extent of and in proportion to
the amount of such losses; (ii) next, to the extent that the cumulative amount
of distributions pursuant to Article 4 (other than distributions representing a
return of such Partners’ capital contributions) exceeds the cumulative amount of
FC Profit and Operating Profit previously allocated to such Partners pursuant to
Section 3.4(a), in the order that such distributions occurred; and (iii)
thereafter, any remaining such FC Profit and Operating Profit shall be allocated
among the Partners so as to produce Capital Accounts (computed after taking into
account any other FC Profit and Operating Profit or FC Loss and Operating Loss
for the Fiscal Year in which such event occurred and all distributions pursuant
to Article 4 with respect to such Fiscal Year and after adding back each
Partner’s share, if any, of Partner Nonrecourse Debt Minimum Gain, as defined in
Treasury Regulations sections 1.704 - 2(b)(2) and 1.704 - 2(i), or Partnership
Minimum Gain, as defined in Treasury Regulations sections 1.704 - 2(b)(2) and
1.704 - 2(d)) for the Partners such that a distribution of an amount of cash
equal to such Capital Account balances in accordance with such Capital Account
balances would be in the amounts, sequence and priority set forth in Article 4.
(b) Allocations of Losses. Subject to the limitation of Section 3.4(c), FC Loss
for any Fiscal Year shall be allocated among the Partners in proportion to their
respective FC Shares as of the close of such Fiscal Year, and Operating Loss for
any Fiscal Year shall be allocated among the Partners in proportion to their
respective Points as of the close of such Fiscal Year; provided that, if an
Operating Loss is recognized by the Partnership for a Fiscal Year that is
attributable to a Portfolio Investment that gave rise to an Operating Profit in
a prior Fiscal Year that previously was allocated to a Partner, including, for
this purpose, a former Partner (a “Prior Profit Allocation”), then such
Operating Loss shall be allocated, in the reasonable discretion of the General
Partner, among the Partners and such former Partners who received the Prior
Profit Allocation in a proportion that takes into account the Points that the
former Partners had been assigned at the time such Prior Profit Allocation was
made to the Partners, but only up to the amount of such Prior Profit Allocation.
(c) To the extent that the allocations of FC Loss or Operating Loss contemplated
by Section 3.4(b) would cause the Capital Account of any Limited Partner to be
less than zero, such FC Loss or Operating Loss shall to that extent instead be
allocated to and debited against the Capital Account of the General Partner.
Following any such adjustment pursuant to Section 3.4(c) with respect to any
Limited Partner, any FC Profit or Operating Profit for any subsequent Fiscal
Year which would otherwise be credited to the Capital Account of such Limited
Partner pursuant to Section 3.4(a) shall instead be credited to the Capital
Account of the General Partner until the cumulative amounts so credited to the
Capital Account of the General Partner with respect to such Limited Partner
pursuant to Section 3.4(c) is equal to the cumulative amount debited against the
Capital Account of the General Partner with respect to such Limited Partner
pursuant to Section 3.4(c). (d) Each Limited Partner’s rights and entitlements
as a Limited Partner are limited to the rights to receive allocations and
distributions of FC Profit and Operating Profit expressly



--------------------------------------------------------------------------------



 
[a1045creditliquidity013.jpg]
10 conferred by this Agreement and any side letter or similar agreement entered
into pursuant to Section 9.1(b) and the other rights expressly conferred by this
Agreement and any such side letter or similar agreement or required by the Act,
and a Limited Partner shall not be entitled to any other allocations,
distributions or payments in respect of its interest, or to have or exercise any
other rights, privileges or powers. Section 3.5 Tax Allocations (a) For United
States federal, state and local income tax purposes, Partnership income, gain,
loss, deduction or credit (or any item thereof) for each Fiscal Year shall be
allocated to and among the Partners in order to reflect the allocations of FC
Profit, FC Loss, Operating Profit and Operating Loss pursuant to Section 3.4 for
such Fiscal Year, taking into account any variation between the adjusted tax
basis and book value of Partnership property in accordance with the principles
of section 704(c) of the Code. (b) If any Partner or Partners are treated for
United States federal income tax purposes as realizing ordinary income because
of receiving an interest in the Partnership (whether under section 83 of the
Code or under any similar provision of any law, rule or regulation) and the
Partnership is entitled to any offsetting deduction (net of any income realized
by the Partnership as a result of such receipt), the Partnership’s net deduction
shall be allocated to and among the Partners in such manner as to offset, as
nearly as possible, the ordinary income realized by such Partner or Partners.
Section 3.6 Reserves; Adjustments for Certain Future Events (a) Appropriate
reserves may be created, accrued and charged against the Operating Profit or
Operating Loss for contingent liabilities, if any, as of the date any such
contingent liability becomes known to the General Partner or as of each other
date as the General Partner deems appropriate, such reserves to be in the
amounts which the General Partner deems necessary or appropriate. The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those parties
who are Partners at the time when such reserve is created, increased or
decreased, as the case may be, in proportion to their respective Points at such
time. (b) If any amount is required by Section 3.6(a) to be credited to a Person
who is no longer a Partner, such amount shall be paid to such Person in cash.
Any amount required to be charged pursuant to Section 3.6(a) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency of any Operating Profit that would otherwise have been
allocable after the date of such charge to the Capital Accounts of the affected
Partners whose Capital Accounts were insufficient to cover the full amount of
the required charge.



--------------------------------------------------------------------------------



 
[a1045creditliquidity014.jpg]
11 Section 3.7 Finality and Binding Effect of General Partner’s Determinations
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner, and such determinations and
allocations shall be final and binding on all the Partners. ARTICLE 4
DISTRIBUTIONS Section 4.1 Distributions (a) Any amount of cash or property
received as a distribution from the Fund by the Partnership in its capacity as a
partner, to the extent such amount is determined by reference to the capital
commitment of the Partnership in, or the capital contributions of the
Partnership to, the Fund, shall be promptly distributed by the Partnership to
the Partners in proportion to their respective FC Shares determined: (i) in the
case of any distributions received from the Fund which are comprised of proceeds
from the disposition of a Portfolio Investment by the Fund, as of the date of
such disposition by the Fund; and (ii) in the case of any other distribution, as
of the end of the relevant Fiscal Year in respect of which such distribution is
made by the Fund. (b) The General Partner shall use reasonable efforts to cause
the Partnership to distribute, as promptly as practicable after receipt by the
Partnership, any available cash or property attributable to items included in
the determination of Operating Profit, subject to (i) the provisions of section
6.3 and section 10.3 of the Fund LP Agreement, and (ii) the retention of such
reserves as the General Partner considers appropriate or necessary for purposes
of the prudent and efficient financial operation of the Partnership’s business
including in accordance with Section 3.6 hereof and for purposes of satisfying
the Partnership’s anticipated obligations under section 6.3 and section 10.3 of
the Fund LP Agreement. Subject to Section 4.1(e), any such distributions shall
be made to Partners in proportion to their respective Points, determined: (A) in
the case of any amount of cash or property received from the Fund that is
attributable to the disposition of a Portfolio Investment by the Fund, as of the
date of such disposition by the Fund; and (B) in any other case, as of the date
of receipt of such cash or property by the Partnership from the Fund. (c) Any
other distributions or payments in respect of the interests of Partners shall be
made at such time, in such manner and to such Partners as the General Partner
shall determine.



--------------------------------------------------------------------------------



 
[a1045creditliquidity015.jpg]
12 (d) Subject to Section 4.1(e), the General Partner may cause the Partnership
to pay distributions to the Partners at any time in addition to those
contemplated by Section 4.1(a), (b) or (c), in cash or in kind. Distributions of
any such amounts shall be made to the Partners in proportion to their respective
Points, determined immediately prior to giving effect to such distribution. (e)
If a portion of the withdrawal proceeds of a former Limited Partner is being
paid to such former Limited Partner in connection with a distribution to Limited
Partners under this Section 4.1 of cash or property with respect to which such
former Limited Partner received an allocation prior to its withdrawal, such
former Limited Partner’s share of such cash or property shall be calculated for
purposes of this Section 4 as if such former Limited Partner were a Limited
Partner with the number of Points such Limited Partner had been assigned as of
the date of such allocation; provided that a former Limited Partner shall not be
entitled to receive an amount in excess of its withdrawal proceeds as determined
under Section 6.4(c). Section 4.2 Withholding of Certain Amounts (a) If the
Partnership incurs a withholding tax or other tax obligation with respect to the
share of Partnership income allocable to any Partner, then the General Partner,
without limitation of any other rights of the Partnership, may cause the amount
of such obligation to be debited against the Capital Account of such Partner
when the Partnership pays such obligation, and any amounts then or thereafter
distributable to such Partner shall be reduced by the amount of such taxes. If
the amount of such taxes is greater than any such then distributable amounts,
then such Partner and any successor to such Partner’s interest shall indemnify
and hold harmless the Partnership and the General Partner against, and shall pay
to the Partnership as a contribution to the capital of the Partnership, upon
demand of the General Partner, the amount of such excess. (b) The General
Partner may withhold from any distribution or other payment to any Limited
Partner pursuant to this Agreement or otherwise any other amounts due from such
Limited Partner to the Partnership or the General Partner pursuant to this
Agreement to the extent not otherwise paid. Any amounts so withheld shall be
applied by the General Partner to discharge the obligation in respect of which
such amounts were withheld. Section 4.3 Limitation on Distributions
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of such Partner’s interest in the
Partnership if such distribution would violate the Act or other applicable law.



--------------------------------------------------------------------------------



 
[a1045creditliquidity016.jpg]
13 ARTICLE 5 MANAGEMENT Section 5.1 Rights and Powers of the General Partner (a)
Subject to the terms and conditions of this Agreement, the General Partner shall
have complete and exclusive responsibility (i) for all management decisions to
be made on behalf of the Partnership, and (ii) for the conduct of the business
and affairs of the Partnership, including all such decisions and all such
business and affairs to be made or conducted by the Partnership in its capacity
as Fund General Partner. (b) Without limiting the generality of the foregoing,
the General Partner shall have full power and authority to execute, deliver and
perform such contracts, agreements and other undertakings, and to engage in all
activities and transactions, as it may deem necessary or advisable for, or as
may be incidental to, the conduct of the business contemplated by this Section
5.1, including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners. The Partnership, and the General Partner on behalf of the
Partnership, may enter into and perform the Fund LP Agreement and any documents
contemplated thereby or related thereto and any amendments thereto, without any
further act, vote or approval of any Person, including any Partner,
notwithstanding any other provision of this Agreement. The General Partner is
hereby authorized to enter into the documents described in the preceding
sentence on behalf of the Partnership, but such authorization shall not be
deemed a restriction on the power of the General Partner to enter into other
documents on behalf of the Partnership. Except as otherwise expressly provided
herein or as required by law, all powers and authority vested in the General
Partner by or pursuant to this Agreement or the Act shall be construed as being
exercisable by the General Partner in its sole and absolute discretion. (c) The
General Partner shall be the “tax matters partner” for purposes of section
6231(a)(7) of the Code. Each Partner agrees not to treat, on such Partner’s
United States federal income tax return or in any claim for a refund, any item
of income, gain, loss, deduction or credit in a manner inconsistent with the
treatment of such item by the Partnership. The General Partner shall have the
exclusive authority to make any elections required or permitted to be made by
the Partnership under any provisions of the Code or any other revenue laws.
Section 5.2 Delegation of Duties (a) Subject to Section 5.1 and Section 5.2(d),
the General Partner may delegate to any Person or Persons any of the duties,
powers and authority vested in it hereunder on such terms and conditions as it
may consider appropriate. (b) Without limiting the generality of Section 5.2(a),
but subject to the limitations contained in Section 5.2(d), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an



--------------------------------------------------------------------------------



 
[a1045creditliquidity017.jpg]
14 employee or agent of the Partnership, with such titles and duties as may be
specified by the General Partner, including the following: (i) a chief financial
officer, to whom the General Partner may delegate its authority to disburse
funds for the account of the Partnership and the Fund for any proper purpose, to
establish deposit accounts with banks or other financial institutions, to make
permitted investments of Partnership assets, and to take any other permitted
actions pertaining to the finances of the Partnership and the Fund; (ii) a chief
accounting officer, to whom the General Partner may delegate its authority to
prepare and maintain financial and accounting books, records and statements of
the Partnership and the Fund; and (iii) one or more vice presidents, treasurers
and controllers, to whom the General Partner may delegate its authority to
execute any of its decisions and to take any other permitted actions on behalf
of the Partnership (including in its capacity as Fund General Partner) subject
to the supervision of the chief executive officer, the chief financial officer
or the chief accounting officer. Any Person appointed by the General Partner to
serve as an officer, employee or agent of the Partnership shall be subject to
removal at any time by the General Partner; and shall report to and consult with
the General Partner at such times and in such manner as the General Partner may
direct. (c) Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.2 or any other provision
of this Agreement shall be subject to the same standard of care, and shall be
entitled to the same rights of indemnification and exoneration, applicable to
the General Partner under and pursuant to Section 5.7, unless such Person and
the General Partner mutually agree to a different standard of care or right to
indemnification and exoneration to which such Person shall be subject. (d) The
General Partner shall be permitted to designate one or more committees of the
Partnership which committees may include Limited Partners as members. Any such
committees shall have such powers and authority granted by the General Partner.
Any Limited Partner who has agreed to serve on a committee shall not be deemed
to have the power to bind or act for or on behalf of the Partnership in any
manner and in no event shall a member of a committee be considered a general
partner of the Partnership by agreement, estoppel or otherwise or be deemed to
participate in the control of the business of the Partnership as a result of the
performance of his duties hereunder or otherwise. (e) The General Partner shall
cause the Partnership to enter into an arrangement with the Management Company
which arrangement shall require the Management Company to pay all costs and
expenses of the Partnership. Section 5.3 Transactions with Affiliates To the
fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a)



--------------------------------------------------------------------------------



 
[a1045creditliquidity018.jpg]
15 purchase property from, sell property to, lend money to or otherwise deal
with any Affiliates, any Partner, the Partnership, the Fund or any Affiliate of
any of the foregoing Persons, and (b) obtain services from any Affiliates, any
Partner, the Partnership, the Fund or any Affiliate of the foregoing Persons.
Section 5.4 Expenses (a) Subject to the arrangement contemplated by Section
5.2(e), the Partnership will pay, or will reimburse the General Partner for, all
costs and expenses arising in connection with the organization and operations of
the Partnership. (b) Any withholding taxes payable by the Partnership, to the
extent determined by the General Partner to have been paid or withheld on behalf
of, or by reason of particular circumstances applicable to, one or more but
fewer than all of the Partners, shall be allocated among and debited against the
Capital Accounts of only those Partners on whose behalf such payments are made
or whose particular circumstances gave rise to such payments in accordance with
Section 4.2. Section 5.5 Rights of Limited Partners (a) Limited Partners shall
have no right to take part in the management or control of the Partnership’s
business, nor shall they have any right or authority to act for the Partnership
or to vote on matters other than as set forth in this Agreement or as required
by applicable law. (b) Without limiting the generality of the foregoing, the
General Partner shall have the full and exclusive authority, without the consent
of any Limited Partner, to compromise the obligation of any Limited Partner to
make a capital contribution or to return money or other property paid or
distributed to such Limited Partner in violation of the Act. (c) Nothing in this
Agreement shall entitle any Partner to any compensation for services rendered to
or on behalf of the Partnership as an agent or in any other capacity, except for
any amounts payable in accordance with this Agreement. Section 5.6 Other
Activities of Partners (a) Subject to the Fund LP Agreement and to full
compliance with the code(s) of ethics of Apollo Global Management, LLC and its
Affiliates and other written policies relating to personal investment
transactions, membership in the Partnership shall not prohibit a Partner from
purchasing or selling as a passive investor any interest in any asset. (b)
Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder. Section 5.7 Duty of
Care; Indemnification (a) To the fullest extent permitted by law, the General
Partner and its Affiliates and their respective partners, members, managers,
shareholders, officers, directors, employees and associates and, with the
approval of the General Partner, any agent of any of the foregoing



--------------------------------------------------------------------------------



 
[a1045creditliquidity019.jpg]
16 (including their respective executors, heirs, assigns, successors or other
legal representatives) (each, a “Covered Person” and collectively, the “Covered
Persons”), shall not be liable to the Partnership or to any of the other
Partners for any loss, claim, damage or liability occasioned by any acts or
omissions in the performance of its services hereunder, except to the extent
that it shall ultimately be determined by final judicial decision from which
there is no further right to appeal (a “Final Adjudication”) that such loss,
claim, damage or liability is due to an act or omission of a Covered Person is
due to an act or omission of such a Covered Person that constituted a bad faith
violation of the implied contractual covenant of good faith and fair dealing.
(b) A Covered Person shall be indemnified to the fullest extent permitted by law
by the Partnership against any losses, claims, damages, liabilities and expenses
(including attorneys’ fees, judgments, fines, penalties and amounts paid in
settlement) incurred by or imposed upon it by reason of or in connection with
any action taken or omitted by such Covered Person arising out of the Covered
Person’s status as a Partner or its activities on behalf of the Partnership,
including in connection with any action, suit, investigation or proceeding
before any judicial, administrative, regulatory or legislative body or agency to
which it may be made a party or otherwise involved or with which it shall be
threatened by reason of being or having been a Partner or by reason of serving
or having served, at the request of the Partnership in its capacity as Fund
General Partner, as a director, officer, consultant, advisor, manager, member or
partner of any enterprise in which the Fund has or had a financial interest,
including issuers of Portfolio Investments; provided that the Partnership may,
but shall not be required to, indemnify a Covered Person with respect to any
matter as to which there has been a Final Adjudication that such Covered
Person’s acts or its failure to act (i) constituted a bad faith violation of the
implied contractual covenant of good faith and fair dealing, or (ii) were of a
nature that makes indemnification by the Fund unavailable. The right to
indemnification granted by this Section 5.7 shall be in addition to any rights
to which a Covered Person may otherwise be entitled and shall inure to the
benefit of the successors by operation of law or valid assigns of such Covered
Person. The Partnership shall pay the expenses incurred by a Covered Person in
defending a civil or criminal action, suit, investigation or proceeding in
advance of the final disposition of such action, suit, investigation or
proceeding, upon receipt of an undertaking by the Covered Person to repay such
payment if there shall be a Final Adjudication that it is not entitled to
indemnification as provided herein. In any suit brought by the Covered Person to
enforce a right to indemnification hereunder it shall be a defense that the
Covered Person has not met the applicable standard of conduct set forth in this
Section 5.7, and in any suit in the name of the Partnership to recover expenses
advanced pursuant to the terms of an undertaking the Partnership shall be
entitled to recover such expenses upon Final Adjudication that the Covered
Person has not met the applicable standard of conduct set forth in this Section
5.7. In any such suit brought to enforce a right to indemnification or to
recover an advancement of expenses pursuant to the terms of an undertaking, the
burden of proving that the Covered Person is not entitled to be indemnified, or
to an advancement of expenses, shall be on the Partnership (or any Limited
Partner acting derivatively or otherwise on behalf of the Partnership or the
Limited Partners). The General Partner may not satisfy any right of indemnity or
reimbursement granted in this Section 5.7 or to which it may be otherwise
entitled except out of the assets of the Partnership (including, without
limitation, insurance proceeds and rights pursuant to indemnification
agreements), and no Partner shall be personally liable with respect to any such
claim for indemnity or reimbursement. The General Partner may enter into
appropriate indemnification



--------------------------------------------------------------------------------



 
[a1045creditliquidity020.jpg]
17 agreements and/or arrangements reflective of the provisions of this Article 5
and obtain appropriate insurance coverage on behalf and at the expense of the
Partnership to secure the Partnership’s indemnification obligations hereunder
and may enter into appropriate indemnification agreements and/or arrangements
reflective of the provisions of this Article 5. Each Covered Person shall be
deemed a third party beneficiary (to the extent not a direct party hereto) to
this Agreement and, in particular, the provisions of this Article 5, and shall
be entitled to the benefit of the indemnity granted to the Partnership by the
Fund pursuant to the terms of the Fund LP Agreement. (c) To the extent that, at
law or in equity, a Covered Person has duties (including fiduciary duties) and
liabilities relating thereto to the Partnership or the Partners, the Covered
Person shall not be liable to the Partnership or to any Partner for its good
faith reliance on the provisions of this Agreement. The provisions of this
Agreement, to the extent that they restrict or eliminate the duties and
liabilities of a Covered Person otherwise existing at law or in equity to the
Partnership or the Partners, are agreed by the parties hereto to replace such
other duties and liabilities of such Covered Person. Notwithstanding anything to
the contrary contained in this Agreement or otherwise applicable provision of
law or equity, to the maximum extent permitted by the Act, a Covered Person
shall owe no duties (including fiduciary duties) to the Partnership or the
Partners other than those specifically set forth herein; provided that a Covered
Person shall have the duty to act in accordance with the implied contractual
covenant of good faith and fair dealing. (d) Each of the Covered Persons may
consult with legal counsel, accountants and other experts selected by it and any
act or omission suffered or taken by it on behalf of the Partnership or in
furtherance of the interests of the Partnership or the Fund in good faith in
reliance upon and in accordance with the advice of such counsel, accountants or
other experts shall create a rebuttable presumption of the good faith and due
care of such Covered Person with respect to such act or omission. ARTICLE 6
ADMISSIONS, TRANSFERS AND WITHDRAWALS Section 6.1 Admission of Additional
Limited Partners; Effect on Points The General Partner may at any time admit as
an additional Limited Partner any Person who has agreed to be bound by this
Agreement, assign Points and issue FC Shares to such Person and/or increase the
Points of any existing Limited Partner. Each additional Limited Partner shall
execute either a counterpart to this Agreement or a separate instrument
evidencing, to the satisfaction of the General Partner, such Limited Partner’s
intent to become a Limited Partner and shall be admitted as a Limited Partner
upon such execution. In connection with such admission or increase in Points of
any Partner (but not with respect to an assignment of Excess Points), the Points
of APH shall be reduced in an amount determined by the General Partner.



--------------------------------------------------------------------------------



 
[a1045creditliquidity021.jpg]
18 Section 6.2 Admission of Additional General Partner and Transfer (a) The
General Partner may admit one or more additional general partners at any time
without the consent of any Limited Partner. Any additional general partner shall
be admitted as a general partner upon its execution of a counterpart signature
page to this Agreement. (b) The General Partner may Transfer its general partner
interest in the Partnership to any other Person, without the consent of any
Limited Partner. Section 6.3 Transfer of Interests of Limited Partners (a) No
Transfer of any Limited Partner’s interest in the Partnership, whether voluntary
or involuntary, shall be valid or effective, and no transferee shall become a
substituted Limited Partner, unless the prior written consent of the General
Partner has been obtained, which consent may be given or withheld by the General
Partner in its discretion. In the event of any Transfer, all of the conditions
of the remainder of this Section 6.3 must also be satisfied. (b) A Limited
Partner requesting approval of a Transfer, or such Partner’s legal
representative, shall give the General Partner reasonable notice before the
proposed effective date of any requested Transfer, and shall provide sufficient
information to allow legal counsel acting for the Partnership to make the
determination that the proposed Transfer will not: (i) require registration of
the Partnership or any interest therein under any securities or commodities laws
of any jurisdiction; (ii) result in a termination of the Partnership under
section 708(b)(1)(B) of the Code or jeopardize the status of the Partnership as
a partnership for United States federal income tax purposes; or (iii) violate,
or cause the Partnership, the Fund, the General Partner or any Limited Partner
to violate, any applicable law, rule or regulation of any jurisdiction. Such
notice must be supported by proof of legal authority and a valid instrument of
assignment acceptable to the General Partner. (c) A permitted transferee shall
be entitled to the allocations and distributions attributable to the interest in
the Partnership transferred to such transferee and to Transfer such interest in
accordance with the terms of this Agreement; provided that such transferee shall
not be entitled to the other rights of a Limited Partner as a result of such
transfer until it becomes a substituted Limited Partner. No transferee may
become a substituted Limited Partner except with the prior written consent of
the General Partner (which consent may be given or withheld by the General
Partner in its discretion). Such transferee shall be admitted to the Partnership
as a substituted Limited Partner upon execution of a counterpart of this
Agreement or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner.
Notwithstanding the above, the Partnership and the General Partner shall incur
no liability for allocations and distributions made in good faith to the
transferring Limited Partner until a written instrument of Transfer has been
received and accepted by the



--------------------------------------------------------------------------------



 
[a1045creditliquidity022.jpg]
19 General Partner and recorded on the books of the Partnership and the
effective date of the Transfer has passed. (d) Any other provision of this
Agreement to the contrary notwithstanding, to the fullest extent permitted by
law, any successor or transferee of any Limited Partner’s interest in the
Partnership shall be bound by the provisions hereof. Prior to recognizing any
Transfer in accordance with this Section 6.3, the General Partner may require
the transferee to make certain representations and warranties to the Partnership
and the Partners and to accept, adopt and approve in writing all of the terms
and provisions of this Agreement. (e) In the event of a Transfer or in the event
of a distribution of assets of the Partnership to any Partner, the Partnership,
at the direction of the General Partner, may, but shall not be required to, file
an election under section 754 of the Code and in accordance with the applicable
Treasury Regulations, to cause the basis of the Partnership’s assets to be
adjusted as provided by section 734 or section 743 of the Code. (f) The
Partnership shall maintain books for the purpose of registering the transfer of
interests in the Partnership. No transfer of an interest in the Partnership
shall be effective until the transfer of such interest is registered upon books
maintained for that purpose by or on behalf of the Partnership. Section 6.4
Withdrawal of Partners (a) A Partner with an FC Share may not withdraw from the
Partnership prior to the Partnership’s dissolution unless the prior written
consent of the General Partner has been obtained, which consent may be given or
withheld by the General Partner. (b) A Limited Partner without an FC Share shall
cease to be a Partner and be deemed to have withdrawn its interest in the
Partnership either: (i) automatically upon any date (and with immediate effect
from such date) on which such Limited Partner (or, in the case of a Limited
Partner that was admitted to the Partnership by virtue of its relationship with
an employee of Apollo Global Management, LLC or one of its Affiliates, such
employee) ceases to be employed (for any reason, including, but not limited to,
death, disability, resignation or a termination for cause or other than for
cause) by Apollo Global Management, LLC or one of its Affiliates (unless
otherwise determined by the General Partner); or (ii) upon a date specified in a
notice delivered by such Limited Partner to the General Partner stating that
such Limited Partner elects to withdraw from the Partnership. (c) Payment of a
withdrawing Limited Partner’s withdrawal proceeds (being an amount equal to the
balance of such Limited Partner’s capital account as of the effective date of
withdrawal as adjusted for any Operating Loss allocable to such withdrawn
Limited Partner pursuant to Section 3.4(b)) will generally be made at the same
time as such amounts would have been distributed to such Limited Partner under
Section 4.1 had such Limited Partner not withdrawn from the Partnership;
provided that the General Partner may (i) delay such payment if such delay is
reasonably necessary to prevent such withdrawal from having a material adverse



--------------------------------------------------------------------------------



 
[a1045creditliquidity023.jpg]
20 impact on the Partnership, the Fund, or the remaining Partners, and (ii) hold
back from any payments such reserves as the General Partner determines to be
necessary or appropriate, including, without limitation, as provided in Section
4.1(b) and Section 6.4(d). Amounts withdrawn by a Partner will not be adjusted
as a result of audit adjustments made after the final payment date relating to
the applicable withdrawal and will not earn interest for the period from the
applicable withdrawal date through the settlement date. The General Partner may
deduct from any withdrawal proceeds due to any Partner an amount representing
the actual or estimated expenses of the Partnership associated with processing
the withdrawal and any other amounts owed by the withdrawing Partner to the
General Partner or its Affiliates whether under this Agreement or otherwise. (d)
The right of any Partner to withdraw or receive distributions pursuant to this
Section 6.4 is subject to the provision by the General Partner for all
liabilities of the Partnership and for reserves for contingencies as provided in
Section 3.6 (including, in either case, for the Partnership’s anticipated
obligations under section 6.3 and section 10.3 of the Fund LP Agreement). (e) A
former Partner shall remain liable to make capital contributions to the
Partnership pursuant to Section 3.1(d) and Section 4.2(a), notwithstanding that
such Person may have withdrawn from the Partnership and ceased to be a Partner.
Section 6.5 Pledges (a) A Limited Partner shall not pledge or grant a security
interest in such Limited Partner’s interest in the Partnership unless the prior
written consent of the General Partner has been obtained (which consent may be
given or withheld by the General Partner). (b) Each limited partner interest in
the Partnership shall constitute a “security” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including section
8-102(a)(15) thereof) as in effect from time to time in the State of Delaware
(the “DEUCC”), and (ii) Article 8 of the Uniform Commercial Code of any other
applicable jurisdiction that now or hereafter substantially includes the 1994
revisions to Article 8 thereof as adopted by the American Law Institute and the
National Conference of Commissioners on Uniform State Laws and approved by the
American Bar Association on February 14, 1995. Notwithstanding any provision of
this Agreement to the contrary, to the extent that any provision of this
Agreement is inconsistent with any non-waivable provision of Article 8 of the
DEUCC, such provision of Article 8 of the DEUCC shall be controlling. (c) Any
limited partner interest in the Partnership may be evidenced by a certificate of
limited partnership interest issued by the Partnership in such form as the
General Partner may approve. Every certificate representing a limited partner
interest in the Partnership shall bear a legend substantially in the following
form: “The limited partner interest represented by this certificate shall
constitute a “security” within the meaning of, and governed by, (i) Article 8 of
the Uniform Commercial Code (including section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware, and (ii) Article 8 of the
Uniform Commercial Code of any other applicable



--------------------------------------------------------------------------------



 
[a1045creditliquidity024.jpg]
21 jurisdiction that now or hereafter substantially includes the 1994 revisions
to Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995. The transfer of this certificate and the
limited partner interest represented hereby is restricted as described in the
amended and restated limited partnership agreement of the Partnership, dated as
of July 14, 2009, as the same may be amended or restated from time to time.” (d)
The Partnership shall maintain books for the purpose of registering the Transfer
of limited partner interests in the Partnership. In connection with a Transfer
in accordance with this Agreement of any limited partner interests in the
Partnership, the endorsed certificate(s) evidencing such interest shall be
delivered to the Partnership for cancellation, and the Partnership shall
thereupon issue a new certificate to the transferee evidencing the interest that
was transferred and, if applicable, the Partnership shall issue a new
certificate to the transferor evidencing any interest registered in the name of
the transferor that was not transferred. ARTICLE 7 POINTS Section 7.1 Allocation
of Points (a) A “Point” means a 1/x share of Operating Profit or Operating Loss,
where x equals the aggregate number of Points assigned or available for
assignment at the relevant time. The aggregate number of Points assigned or
available for assignment to all Partners shall initially be 2,000. (b) Except as
otherwise provided herein, the General Partner shall be responsible for the
allocation of Points from time to time to the Limited Partners. At each such
time of allocation, all Points available for allocation shall be so allocated to
the Limited Partners (including APH) by the General Partner. Points allocated to
Limited Partners (other than APH) may not be reduced except as set forth in
Section 6.1 and Section 7.2. Upon any allocation of Points (other than Excess
Points) by the General Partner to an existing or new Limited Partner



--------------------------------------------------------------------------------



 
[a1045creditliquidity025.jpg]
22 other than APH, there shall be a corresponding reduction in the Points of
APH, as provided in Section 6.1. (c) The General Partner shall maintain on the
books and records of the Partnership a record of the number of Points allocated
to each Limited Partner and shall give notice to each Limited Partner of the
number of such Limited Partner’s Points upon admission to the Partnership of
such Limited Partner and as soon as reasonably practicable upon any change in
such Limited Partner’s Points. Section 7.2 Effect of Withdrawal on Points (a)
The Points of any Limited Partner that withdraws or is deemed to have withdrawn
from the Partnership shall be forfeited, as of the effective date of such
Limited Partner’s withdrawal or deemed withdrawal, unless otherwise determined
by the General Partner. (b) Any Points that are forfeited pursuant to Section
7.2(a) shall, automatically and without any action on the part of any Person, be
reallocated to APH, unless otherwise determined by the General Partner; and no
Limited Partner other than APH shall have any right or claim with respect to
such forfeited Points. ARTICLE 8 DISSOLUTION AND LIQUIDATION Section 8.1
Dissolution and Liquidation of Partnership (a) Upon dissolution of the
Partnership in accordance with the Act, the General Partner shall liquidate the
business and administrative affairs of the Partnership, except that, if the
General Partner is unable to perform this function, a liquidator may be elected
by a majority in interest (determined by Points) of Limited Partners and upon
such election such liquidator shall liquidate the Partnership. FC Profit and FC
Loss, Operating Profit and Operating Loss during the Fiscal Years that include
the period of liquidation shall be allocated pursuant to Section 3.4. The
proceeds from liquidation shall be distributed in the following manner: (i)
first, the debts, liabilities and obligations of the Partnership including the
expenses of liquidation (including legal and accounting expenses incurred in
connection therewith), up to and including the date that distribution of the
Partnership’s assets to the Partners has been completed, shall be satisfied
(whether by payment or by making reasonable provision for payment thereof); and
(ii) thereafter, the Partners shall be paid amounts pro rata in accordance with
and up to the positive balances of their respective Capital Accounts, as
adjusted pursuant to Article 3. (b) Anything in this Section 8.1 to the contrary
notwithstanding, the General Partner or liquidator may distribute ratably in
kind rather than in cash, upon dissolution, any assets of the Partnership in
accordance with the priorities set forth in Section 8.1(a); provided that if any
in



--------------------------------------------------------------------------------



 
[a1045creditliquidity026.jpg]
23 kind distribution is to be made, the assets distributed in kind shall be
valued as of the actual date of their distribution and charged as so valued and
distributed against amounts to be paid under Section 8.1(a). ARTICLE 9 GENERAL
PROVISIONS Section 9.1 Amendment of this Agreement (a) The General Partner may
amend this Agreement at any time, in whole or in part, without the consent of
any other Partner; provided that any amendment which would increase the
obligation of any Partner to make any contribution to the capital of the
Partnership or adversely affect such Partner’s right to withdraw voluntarily
from the Partnership shall not be made unless such Partner has, at the General
Partner’s election, (i) consented thereto, or (ii) been provided with an
opportunity to withdraw from the Partnership as of a date determined by the
General Partner that is prior to the effective date of the amendment. Without
limiting the foregoing, the General Partner may amend this Agreement at any
time, in whole or in part, without the consent of any other Partner, to enable
the Partnership to comply with the requirements of the “Safe Harbor” Election
within the meaning of the Proposed Revenue Procedure of Notice 2005-43, 2005-24
IRB 1, Proposed Treasury Regulation section 1.83-3(e)(1) or Proposed Treasury
Regulation section 1.704-1(b)(4)(xii) at such time as such proposed Procedure
and Regulations are effective and to make any such other related changes as may
be required by pronouncements or Treasury Regulations issued by the Internal
Revenue Service or Treasury Department after the date of this Agreement. An
adjustment of Points shall not be considered an amendment to the extent effected
in compliance with the provisions of Section 6.1 or Article 7 as in effect on
the date hereof or as hereafter amended in compliance with the requirements of
this Section 9.1(a). (b) Notwithstanding the provisions of this Agreement,
including Section 9.1(a), it is hereby acknowledged and agreed that the General
Partner on its own behalf or on behalf of the Partnership without the approval
of any Limited Partner or any other Person may enter into one or more side
letters or similar agreements with one or more Limited Partners which have the
effect of establishing rights under, or altering or supplementing the terms of
this Agreement. The parties hereto agree that any terms contained in a side
letter or similar agreement with one or more Partners shall govern with respect
to such Partner or Partners notwithstanding the provisions of this Agreement.
Any such side letters or similar agreements shall be binding upon the
Partnership or the General Partner, as applicable, and the signatories thereto
as if the terms were contained in this Agreement. Section 9.2 Special
Power-of-Attorney (a) Each Partner hereby irrevocably makes, constitutes and
appoints the General Partner with full power of substitution, the true and
lawful representative and attorney-in-fact, and in the name, place and stead of
such Partner, with the power from time to time to make, execute, sign,
acknowledge, swear to, verify, deliver, record, file and/or publish:



--------------------------------------------------------------------------------



 
[a1045creditliquidity027.jpg]
24 (i) any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.1); (ii) all such other
instruments, documents and certificates which, in the opinion of legal counsel
to the Partnership, may from time to time be required by the laws of the United
States of America, the State of Delaware or any other jurisdiction, or any
political subdivision or agency thereof, or which such legal counsel may deem
necessary or appropriate to effectuate, implement and continue the valid and
subsisting existence and business of the Partnership as a limited partnership;
(iii) all such instruments, certificates, agreements and other documents
relating to the conduct of the investment program of the Fund which, in the
opinion of such attorney-in- fact and the legal counsel to the Fund, are
reasonably necessary to accomplish the legal, regulatory and fiscal objectives
of the Fund in connection with its or their acquisition, ownership and
disposition of investments, including, without limitation: (A) the governing
documents of any management entity formed as a part of the tax planning for the
Fund and any amendments thereto; and (B) documents relating to any restructuring
transaction with respect to any of the Fund’s investments; (iv) any written
notice or letter of resignation from any board seat or office of any Person
(other than a company that has a class of equity securities registered under the
Securities Exchange Act of 1934, as amended, or that is registered under the
Investment Company Act of 1940, as amended), which board seat or office was
occupied or held at the request of the Partnership or any of its Affiliates; and
(v) all such proxies, consents, assignments and other documents as the General
Partner determines to be necessary or advisable in connection with any merger or
other reorganization, restructuring or other similar transaction entered into in
accordance with this Agreement (including the provisions of Section 9.5(c)). (b)
Each Limited Partner is aware that the terms of this Agreement permit certain
amendments to this Agreement to be effected and certain other actions to be
taken or omitted by or with respect to the Partnership without such Partner’s
consent. If an amendment of the Certificate or this Agreement or any action by
or with respect to the Partnership is taken by the General Partner in the manner
contemplated by this Agreement, each Limited Partner agrees that,
notwithstanding any objection which such Limited Partner may assert with respect
to such action, the General Partner is authorized and empowered, with full power
of substitution, to exercise the authority granted above in any manner which may
be necessary or appropriate to permit such amendment to be made or action
lawfully taken or omitted. Each Partner is fully aware that each other Partner
will rely on the effectiveness of this special power-of-attorney with a view to
the orderly administration of the affairs of the Partnership. This
power-of-attorney is a special power-of-attorney and is coupled with an interest
in favor of the General Partner and as such:



--------------------------------------------------------------------------------



 
[a1045creditliquidity028.jpg]
25 (i) shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and (ii) shall survive any Transfer by a Limited
Partner of the whole or any portion of its interest in the Partnership, except
that, where the transferee thereof has been approved by the General Partner for
admission to the Partnership as a substituted Limited Partner, this power of
attorney given by the transferor shall survive such Transfer for the sole
purpose of enabling the General Partner to execute, acknowledge and file any
instrument necessary to effect such substitution. Section 9.3 Notices Any notice
required or permitted to be given under this Agreement shall be in writing. A
notice to the General Partner shall be directed to the attention of John J.
Suydam. A notice to a Limited Partner shall be directed to such Limited
Partner’s last known residence as set forth in the books and records of the
Partnership or its Affiliates (a Limited Partner’s “Home Address”). A notice
shall be considered given when delivered to the addressee either by hand at such
Partner’s Partnership office or electronically to the primary e-mail account
supplied by the Partnership for Partnership business communications, except that
a notice to a former Partner shall be considered given when delivered by hand by
a recognized overnight courier together with mailing through the United States
Postal System by regular mail to such former Partner’s Home Address. Section 9.4
Agreement Binding Upon Successors and Assigns This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors by operation of law, but the rights and obligations of the Limited
Partners hereunder shall not be assignable, transferable or delegable except as
expressly provided herein, and any attempted assignment, transfer or delegation
thereof that is not made in accordance with such express provisions shall be
void and unenforceable. Section 9.5 Merger, Consolidation, etc. (a) Subject to
Sections 9.5(b) and 9.5(c), the Partnership may merge or consolidate with or
into one or more limited partnerships formed under the Act or other business
entities (as defined in section 17-211 of the Act) pursuant to an agreement of
merger or consolidation which has been approved by the General Partner. (b)
Subject to Section 9.1(a) but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.5(a) may, to the extent
permitted by section 17-211(g) of the Act and Section 9.5(a), (i) effect any
amendment to this Agreement, (ii) effect the adoption of a new limited
partnership agreement for the Partnership if it is the surviving or resulting
limited partnership in the merger or consolidation, or (iii) provide that the
limited partnership agreement of any other constituent limited partnership to
the merger or consolidation (including a limited partnership formed for the
purpose of consummating the merger or consolidation) shall be the limited
partnership agreement of the surviving or resulting limited partnership.



--------------------------------------------------------------------------------



 
[a1045creditliquidity029.jpg]
26 (c) The General Partner may require one or more of the Limited Partners to
sell, exchange, transfer or otherwise dispose of their interests in the
Partnership in connection with any such transaction, and each Limited Partner
shall take such action as may be directed by the General Partner to effect any
such transaction. Section 9.6 Governing Law This Agreement, and the rights of
each and all of the Partners hereunder, shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflict of
laws rules thereof. The parties hereby consent to the non-exclusive jurisdiction
and venue for any action arising out of or relating to this Agreement in the
State Courts of the State of Delaware, New Castle County, the State Courts of
the State of New York, New York County, the United States District Court for the
District of Delaware located in New Castle County or the United States District
Court for the Southern District of New York located in New York County. In
addition to any other means available at law for service of process, each
Limited Partner hereby agrees, to the fullest extent permitted by law, that
service of process will be duly effectuated when delivered to a Limited
Partner’s Home Address by hand or by a recognized overnight carrier together
with mailing through the United States Postal System by regular mail. Section
9.7 Termination of Right of Action Every right of action arising out of or in
connection with this Agreement by or on behalf of any past, present or future
Partner or the Partnership against any past, present or future Partner shall, to
the fullest extent permitted by applicable law, irrespective of the place where
the action may be brought and irrespective of the residence of any such Partner,
cease and be barred by the expiration of three years from the date of the act or
omission in respect of which such right of action arises. Section 9.8
Confidentiality (a) Each Limited Partner acknowledges and agrees that the
information contained in the books and records of the Partnership concerning the
Points assigned with respect to any other Limited Partner is confidential, and,
to the fullest extent permitted by applicable law, each Limited Partner waives,
and covenants not to assert, any claim or entitlement whatsoever to gain access
to any such information. The Limited Partners agree that the restrictions set
forth in this Section 9.8(a) shall constitute reasonable standards under the Act
regarding access to information. (b) Each Limited Partner acknowledges and
agrees not to, at any time, either during the term of such Limited Partner’s
participation in the Partnership or thereafter, disclose, use, publish or in any
manner reveal, directly or indirectly, to any Person (other than on a
confidential basis to such Limited Partner’s legal and tax advisors who have a
need to know such information) the contents of this Agreement or any
Confidential Information, except (i) with the prior written consent of the
General Partner, (ii) to the extent that any such information is in the public
domain other than as a result of the Limited Partner’s breach of any of his
obligations, or (iii) where required to be disclosed by court order, subpoena or
other government process; provided that, to the fullest extent permitted by law,
the Limited Partner shall promptly notify the



--------------------------------------------------------------------------------



 
[a1045creditliquidity030.jpg]
27 General Partner upon becoming aware of any such disclosure requirement and
shall cooperate with any effort by the General Partner to prevent or limit such
disclosure. (c) Notwithstanding any of the provisions of this Section 9.8, each
Limited Partner may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of an investment in the Partnership
and all materials of any kind (including tax opinions or other tax analyses)
that are provided to the Limited Partner relating to such tax treatment. For
this purpose, “tax treatment” is the purported or claimed United States federal
income tax treatment of a transaction and “tax structure” is limited to any fact
that may be relevant to understanding the purported or claimed United States
federal income tax treatment of a transaction. For this purpose, the names of
the Partnership, the Partners, their affiliates, the names of their partners,
members or equity holders and the representatives, agents and tax advisors of
any of the foregoing are not items of tax structure. Section 9.9 Not for Benefit
of Creditors The provisions of this Agreement are intended only for the
regulation of relations among Partners and between Partners and former or
prospective Partners and the Partnership. Subject to the rights of Covered
Persons provided by Section 5.7, this Agreement is not intended for the benefit
of any Person who is not a Partner, and no rights are intended to be granted to
any other Person who is not a Partner under this Agreement. Section 9.10
Consents Any and all consents, agreements or approvals provided for or permitted
by this Agreement shall be in writing and a signed copy thereof shall be filed
and kept with the books of the Partnership. Section 9.11 Reports As soon as
practicable after the end of each taxable year, the General Partner shall
furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes such Partner’s distributive share of each Partnership
item of income, gain, loss, deduction or credit for such year, and (b) a
statement of the total amount of Operating Profit or Operating Loss for such
year and a reconciliation of any difference between (i) such Operating Profit or
Operating Loss and (ii) the aggregate net profits or net losses allocated by the
Fund to the Partnership for such year (other than any difference attributable to
the aggregate FC Profit or FC Loss allocated by the Fund to the Partnership for
such year). Section 9.12 Filings The Partners hereby agree to take any measures
necessary (or, if applicable, refrain from any action) to ensure that the
Partnership is treated as a partnership for United States federal, state and
local income tax purposes. Section 9.13 MiscellaneousThe captions and titles
preceding the text of each Section hereof shall be disregarded in the
construction of this Agreement.



--------------------------------------------------------------------------------



 
[a1045creditliquidity031.jpg]
28 (b) As used herein, masculine pronouns shall include the feminine and neuter,
and the singular shall be deemed to include the plural. (c) This Agreement may
be executed in counterparts, each of which shall be deemed to be an original
hereof. [Signature Page Follows]



--------------------------------------------------------------------------------



 
[a1045creditliquidity032.jpg]
Apollo Credit Liquidity Advisors, L.P. Third Amended and Restated Limited
Partnership Agreement Signature Page IN WITNESS WHEREOF, the parties hereto have
executed this Agreement on January 12, 2011 and made effective as of July 14,
2009. General Partner: APOLLO CREDIT LIQUIDITY CAPITAL MANAGEMENT, LLC By: /s/
Wendy F. Dulman Name: Wendy F. Dulman Title: Vice President Limited Partners:
APOLLO PRINCIPAL HOLDINGS II, L.P. By: Apollo Principal Holdings II GP, LLC, its
General Partner By: /s/ John J. Suydam Name: John J. Suydam Title: Vice
President APOLLO CREDIT LIQUIDITY CM EXECUTIVE CARRY, L.P. By: Apollo Credit
Liquidity Capital Management, LLC, its General Partner By: /s/ John J. Suydam
Name: John J. Suydam Title: Vice President



--------------------------------------------------------------------------------



 